DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Wada et al. (US 2009/0236042 A1) in view of DeAngelo et al. (US 3,562,005).
Regarding claim 1, Wada discloses a silent discharge plasma apparatus comprising a glass tube (i.e. hollow glass sleeve) that is coated on the inner surface with a layer of metal formed by electroless metal plating (abstract, [0044]), wherein the coating may be provided on a portion of the internal surface (Fig. 1 and 10).
Wada does not explicitly teach that the electroless plating solution comprises metal ions and a reducing agent.
DeAngelo teaches a method of forming a metallic pattern on a surface of a substrate by electroless plating (C1/L30-38), wherein an electroless pattern is formed and the plating solution comprises metal salts to provide metal ions and a reducing agent (C9/L25-60, C13/L50-60).
Wada and DeAngleo are analogous art because they both teach about electroless plating.  It would have been obvious to one of ordinary skill in the art to form an electroless pattern and use a plating solution comprising metal ions and reducing agent as disclosed by DeAngelo in making the silent discharge plasma apparatus of Wada because the pattern forming method does not waste the etched away plated metal or cause degradation on the substrate (C3/L15-20) and is able to form small dimension and separation of metallic pattern (C4/L30-35) and because doing so would amount to nothing more than using a known technique in a known environment to accomplish an entirely expected result.
Although Wada does not disclose the claimed affixing a physical or chemical barrier, providing a protective layer and removing the physical or chemical barrier as claimed, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).	See MPEP 2113.
	Therefore, absent evidence of criticality regarding the presently claimed affixing a physical or chemical barrier, providing a protective layer and removing the physical or chemical barrier and given that modified Wada meets the requirements of the claimed hollow glass sleeve, modified Wada clearly meets the requirements of present claim 1.
 Regarding claims 2-3 and 5, Wada discloses a silent discharge plasma apparatus comprising a glass tube (i.e. hollow glass sleeve; electronic device comprising a glass sleeve) that is coated on the inner surface with a layer of metal formed by electroless metal plating (abstract, [0044]), wherein the coating may be provided on a portion of the internal surface (i.e. wherein at least a portion of the internal surface does not comprise a layer of metal)(Fig. 1 and 10).
Wada does not explicitly teach that the electroless plating solution comprises metal ions and a reducing agent.
DeAngelo teaches a method of forming a metallic pattern on a surface of a substrate by electroless plating (C1/L30-38), wherein an electroless pattern is formed and the plating solution comprises metal salts to provide metal ions and a reducing agent (C9/L25-60).
Wada and DeAngleo are analogous art because they both teach about electroless plating.  It would have been obvious to one of ordinary skill in the art to form an electroless pattern and use a plating solution comprising metal ions and reducing agent as disclosed by DeAngelo in making the silent discharge plasma apparatus of Wada because the pattern forming method does not waste the etched away plated metal or cause degradation on the substrate (C3/L15-20) and is able to form small dimension and separation of metallic pattern (C4/L30-35) and because doing so would amount to nothing more than using a known technique in a known environment to accomplish an entirely expected result.
Given that the plating solution of modified Wada comprises a reducing agent, it is the examiner’s position that the deposited metal layer will have trace amounts of the reducing agent. 

Allowable Subject Matter

Claims 4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C YAGER whose telephone number is (571)270-3880. The examiner can normally be reached 9-6 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C YAGER/           Primary Examiner, Art Unit 1782